Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Munkberg et al. (U.S. Patent Application Publication No. 2017/0206700), referred herein as Munkberg, in view of Burley et al. (U.S. Patent Application Publication No. 2013/0328875), referred herein as Burley, and further in view of Yu (U.S. Patent Application Publication No. 2016/0148415), referred herein as Yu.
Regarding claim 1, Munkberg teaches a computer-implemented method for rendering one or more graphics images, the method comprising: tracing one or more rays through a graphics scene, and performing one or more anisotropic texture filtering operations to compute texture colors based on approximations of the one or more rays that have been traced (para 134, lines 1-4; para 136; para 142, lines 1-4); and rendering one or more graphics images based on the texture colors (para 130, lines 1-4).
Munkberg does not teach tracing ray cones.  Burley teaches a method for rendering one or more graphics images, comprising ray tracing through a graphics scene, performing filtering based on the ray tracing and computing texture colors, and rendering one or more graphics images based on the texture colors, wherein the ray tracing is ray cone tracing (para 16, lines 1-6 and the last 12 lines; para 19, lines 1-9; para 32, lines 1-5).  It would have been obvious to one of ordinary skill in the art to utilize ray cone tracing because as known in the art, and taught by Burley, this reduces the number of computations required to calculate texture colors for the final rendered scene, which is very important, and better suited, when rendering complex scenes with greater amounts of data.  (See, for example, Burley, paras 9 and 19).
Munkberg in view of Burley does not explicitly teach one or more cylinders that approximate ray cones.  Yu teaches a method for rendering graphics images comprising approximating ray tracing by tracing one or more ray cones through a scene (para 15, lines 1-9; para 23, lines 1-13), and performing operations based on one or more cylinders that approximate the one or more ray cones (figure 5; para 24, lines 1-11; para 25; para 26, lines 1-5).  It would have been obvious to one of ordinary skill in the art to use cylinder to approximate the cones because as taught by Yu, this can help reduce image artifacts without utilizing high amounts of memory (see, for example, Yu, para 14, the last 8 lines and para 22).
Regarding claim 4, Munkberg in view of Burley, further in view of Yu teaches the computer-implemented method of claim 1, wherein the one or more graphics images are associated with a video game, a film, or an architectural or design application (Munkberg, para 34, lines 1-5; Burley, para 15, lines 1-7; Yu, para 34, lines 1-11; para 37, the last 11 lines).
Regarding claim 5, Munkberg in view of Burley, further in view of Yu teaches the computer-implemented method of claim 1, wherein the steps of tracing, performing one or more anisotropic texture filtering operations, and rendering are performed in a virtualized environment (Munkberg, para 34, the last 8 lines; Burley, para 14; Yu, para 33).
Regarding claim 6, Munkberg in view of Burley, further in view of Yu teaches the computer-implemented method of claim 1, wherein the steps of tracing, performing one or more anisotropic texture filtering operations, and rendering are performed in a cloud computing environment (Munkberg, para 34; Burley, para 11; Yu, para 35).

Allowable Subject Matter
Claim 2 remains objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-24 remain allowed.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered, but they are not persuasive.
On pages 8 and 9 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that the prior art does not teach claim 1 because 1) in Yu, the approximated rays are one-dimensional rays, which are different than ray cones, and 2) at best, Yu teaches that a cone of approximated rays is used to approximate a cylinder, rather than a cylinder that approximates ray cones, as claimed.  The Examiner respectfully disagrees with these arguments.
Regarding the first argument, it is respectfully submitted that the dimensionality of the rays does not affect Yu’s teaches of approximating ray cones, but in any case, Burley is primarily relied upon to teach the ray cones.  Regarding the second argument, it is respectfully submitted that, as seen in Yu, figure 5, and described in paragraphs 25 and 26, the intersections of perpendicular rays lying within cylinder 502 are used for the approximations of cone 504.  This teaches cone approximations, rather than cylinder approximations, as Applicant contends.  The Examiner respectfully submits that this teaches the broad feature of the cylinder approximating the cone.  The Examiner recognizes that there are differences between Applicant’s disclosed invention and the prior art in this regard, as seen, for example, in Applicant’s specification, paragraphs 86 and 87; however, such differences are not currently reflected in claim 1.  Accordingly, the Examiner respectfully maintains the rejection of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613